Citation Nr: 1611257	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for right pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for Meniere's disease.

5.  Entitlement to service connection for a chronic ear disorder, to include chronic otitis externa.

6.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and/or hypertrophic gastritis.

7.  Entitlement to service connection for a psychiatric disorder other than bipolar disorder, to include as posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral knee disabilities.

9.  Entitlement to service connection for hypertension, to include as secondary to bipolar disorder.

10.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma and/or a scotoma of the right eye.

11.  Entitlement to service connection for restless leg syndrome/tic of the right leg.

12.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.

13.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability/subluxation.

14.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.

15.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability/subluxation.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1995 through November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Board notes that the Veteran additionally also appealed service connection for bipolar disorder; however, during the pendency of the appeal, in a May 2015 rating decision, service connection for bipolar disorder was granted.  As the Veteran has not submitted a timely notice of disagreement with that decision, the Board finds that the full award of benefits sought on appeal respecting that claim have been awarded and the Board will no longer discuss that issue in this decision.  The Board has therefore recharacterized the psychiatric claim on appeal in order to comport with this award of benefits.

The right pes planus issue is considered reopened, and that reopened issue as well as the increased evaluation issues respecting the Veteran's bilateral knee disabilities and the claims of service connection for bilateral hearing loss, Meniere's disease, ear disease to include chronic otitis externa, gastrointestinal, bilateral eye, lumbar spine, restless leg syndrome, hypertension, and psychiatric other than bipolar disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a right pes planus has been received since a final October 2009 rating decision that denied service connection for that claim.

2.  The Veteran is currently assigned a 10 percent evaluation for his tinnitus under Diagnostic Code 6260.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria establishing an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim to Reopen Service Connection for Right Pes Planus

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed a claim of service connection for right pes planus in October 1999 and the AOJ denied that claim in a November 1999 rating decision; the Veteran was notified of that decision in a December 1999 letter.  The Veteran did not submit a notice of disagreement within one year of that December 1999 letter, nor did he submit any additional evidence respecting that claim for right pes planus until he filed to reopen his claim in June 2009.  The AOJ reopened and denied service connection for right pes planus on the merits in an October 2009 rating decision; the Veteran was notified of that decision in an October 2009 letter.  Again, the Veteran did not file a notice of disagreement within one year of that October 2009 letter, nor did he submit any new and material evidence relating to his right pes planus claim until he filed to reopen service connection for that condition in August 2011, from which this claim on appeal stems.  

As no new and material evidence was received during the appeal period following the October 2009 notification letter, the October 2009 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a timely notice of disagreement within one year of the October 2009 notification letter, the October 2009 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for right pes planus.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since October 2009, the Veteran has averred that his right pes planus was due to his military service, specifically noting that right pes planus diagnosis on his July 1999 separation examination.  The Veteran additionally indicated that his combat boots he wore during military service caused his right pes planus.  Moreover, the Veteran claims that his service-connected bilateral knee disabilities cause or aggravate his right pes planus condition.  

In light of the above evidence-particularly the notation of right pes planus on his July 1999 separation examination-as well as the Veteran's statement on appeal that his combat boots and service-connected knee disabilities cause or aggravate his right pes planus disorder, such evidence raises the necessity of obtaining a VA examination to address the Veteran's contentions on appeal.  Accordingly, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for right pes planus has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Increased Evaluation for Tinnitus

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Notwithstanding, the Veteran was sent letters in July 2010, January 2011, July 2014 and August 2015 that provided information as to what evidence was required to substantiate the claim for nonservice-connected pension benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service records.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the claims file for references to additional service records not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

On appeal, the Veteran asserts that he should have an increased evaluation for his service-connected tinnitus.  The Veteran's tinnitus has been assigned a 10 percent evaluation under Diagnostic Code 6260 throughout the appeal period.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected bilateral tinnitus is currently evaluated as 10 percent disabling, which is the maximum evaluation available under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral).  Where, as here, there is a lack of entitlement under the law, the claim for a schedular evaluation in excess of 10 percent, to include separate schedular ratings, for bilateral tinnitus is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected tinnitus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

New and material evidence with respect to the claim of service connection for a right pes planus has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

An evaluation in excess of 10 percent for tinnitus is denied.

REMAND

As an initial matter, the Board notes that the remaining issues on appeal-including the reopened right pes planus claim, increased valuation for bilateral knees claims, and the several service connection claims-must be remanded at this time, as the Veteran appears to have applied for Social Security Administration (SSA) benefits; the Veteran submitted a June 2013 letter from SSA indicating that he was scheduled for a hearing with that agency.  A review of the claims file demonstrates that no attempts to obtain any of those records, which may potentially be relevant to the several claims on appeal before VA at this time, have been made.  Accordingly, the remaining issues on appeal are remanded at this time in order for such attempts to obtain those outstanding federal records to be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Additionally, on remand, the Board finds that several VA examinations are also necessary in this case.  As noted above, the Veteran has claimed that his right pes planus is caused by his service-connected bilateral knee disabilities.  Likewise, the Veteran has claimed that his lumbar spine and restless leg syndrome/tic of the right leg disorders are the result of his bilateral knee disabilities.  No examinations of those claimed conditions have been performed and medical opinions are necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Shade, supra.

Likewise, the Veteran has claimed that several of his claimed disorders occurred in or as a result of his service in Kuwait/Persian Gulf.  While it appears that the Veteran served in Saudi Arabia rather than Kuwait during his period of service-according to his service personnel records-several lay statements from his fellow servicemembers in his unit confirm service in Kuwait rather than Saudi Arabia; it appears that the Veteran's unit may have been stationed in Saudi Arabia, while the Veteran's specific battalion was deployed to Kuwait during that period.  Regardless of the specifics, what is obviously clear from the Veteran's service personnel records is that he served in the Persian Gulf theater during his period of service.  Thus, the Board concedes Persian Gulf service respecting this Veteran.  See 38 U.S.C.A. § 1154 (West 2014).

On appeal, the Veteran has asserted that he has bilateral eye, including a scotoma of the right eye and bilateral glaucoma, and gastrointestinal disorders, such as GERD and/or hypertrophic gastritis, as a result of his military service, to include exposure to chemicals, bugs, and sand while in the Persian Gulf.  The Veteran additionally claimed that his anthrax and anti-malaria pills that he was given for his deployment may have caused his gastrointestinal disorders.  VA examinations are necessary in order to address the Veteran's current gastrointestinal and bilateral eye claims and whether such are due to his military service.  See McLendon, supra.  

Respecting the Veteran's claimed ear and auditory disorders, VA has already conceded noise exposure during military service and the Veteran has already been service connected for tinnitus as a result of that noise exposure in service.  The Veteran claims on appeal that he has chronic otitis externa and Meniere's disease, as a result of his noise exposure during military service.  No examination of those claimed conditions has been afforded the Veteran; a remand is necessary as the low threshold for obtaining such an examination has been surpassed in this case.  See Id.

Regarding the bilateral hearing loss claim, the evidence of record regarding whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 throughout the appeal period appears to be conflicting; a May 2012 VA examination shows left ear hearing loss (40 decibels of loss at 400 Hz) but not right ear hearing loss, where the most recent VA audiological examination in September 2015 does not show a hearing loss disability under 38 C.F.R. § 3.385 in either ear.  Such evidence appears to also conflict with a private May 2015 audiogram showing audiometric readings which may demonstrate bilateral hearing loss disabilities under 38 C.F.R. § 3.385.  Furthermore, in the May 2012 VA examination, the examiner opined that the Veteran's audiometric readings during service did not demonstrate any hearing loss.  VA has conceded noise exposure during military service and the examiner must address that allegation as a potential etiological cause of the Veteran's hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  A remand is therefore necessary regarding the Veteran's bilateral hearing loss claim in order to obtain a VA examination which adequately addresses the above concerns.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, regarding the Veteran's hypertension and psychiatric claims, the Board notes that during appeal service connection for bipolar disorder was granted.  On appeal, the Veteran has averred that his hypertension and blood pressure is elevated as a result of his psychiatric disorder and tinnitus, as well as the associated stress of those disabilities; moreover, the Board notes that no VA examination of his claimed hypertension has been afforded the Veteran.  On remand, the Veteran should be afforded a VA examination regarding his claimed hypertensive disorder and the appropriate VA medical opinions should be obtained.  See McLendon, supra.

Regarding his psychiatric claim, the Board notes that the evidence of record demonstrates several instances of diagnoses of bipolar disorder and PTSD; on appeal, the Veteran has strenuously argued that his PTSD stems from an incident during childhood wherein his male cousin molested him, although he avers that his PTSD was aggravated by military service, particularly due to a physical assault during basic training as well as during his time in Kuwait.  Moreover, as the Veteran's bipolar disorder has already been service connected, the Board finds that a new VA examination is necessary in order to discern whether the Veteran has a diagnosis of PTSD, and if so, what symptoms can be separately and distinctly associated with that disorder, and then whether such separate and distinct psychiatric disorder is related to or aggravated by his military service.  See Barr, supra. 

On remand, any ongoing VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Obtain any relevant VA treatment records from the San Diego and Mission Valley VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since June 2015 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, ear disease to include chronic otitis externa and/or Meniere's disease, gastrointestinal to include GERD and/or hypertrophic gastritis, hypertension, bilateral eye to include glaucoma and/or scotoma of the right eye, restless leg syndrome/tic of the right leg, right pes planus, bilateral knee, and lumbar spine disorders, which is not already of record, to include any ongoing treatment with RISE Wellness Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA examination in order to determine whether his claimed lumbar spine disorder is related to his military service or service-connected bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate the lumbar spine disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether each lumbar spine disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should also then opine whether any lumbar spine disorder is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral knee disabilities, to include any symptomatology associated with that disability such as abnormal gait or weightbearing as a result of that disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss the July 1999 separation examination, as well as any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine whether his claimed right pes planus is related to his military service or service-connected bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate whether the Veteran has right foot pes planus.  

If the examiner finds that the Veteran has right foot pes planus, the examiner should then opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include wearing his military-issued combat boots during service.  The examiner should additionally address the Veteran's July 1999 separation examination which indicated right pes planus at that time.  

If the examiner cannot find that right foot pes planus is directly related to his military service, the examiner should also then opine whether the Veteran's right foot pes planus is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral knee disabilities, to include any symptomatology associated with that disability such as abnormal gait or weightbearing as a result of that disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the preceding opinions, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss the July 1999 separation examination, as well as any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA audiological examination with an audiologist in order to determine whether any demonstrated bilateral hearing impairment is related to military service or service-connected tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  

The examination report should also discuss the Veteran's complaints of hearing loss and tinnitus and their impact on his activities of daily living and occupational functioning.  

Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2015).  

The examiner should specifically discuss any previously obtained audiometric data which may indicate whether the Veteran has bilateral hearing loss under 38 C.F.R. § 3.385, particularly the May 2012 VA audiological examination demonstrating 40 decibels of loss in his left ear at 4000 Hz, and the May 2015 private examination which may potentially show acuity loss demonstrable of a hearing loss impairment for VA purposes.  Such should be contrasted with the current examination results and the September 2015 VA audiological examination results.  

The examiner should then discuss whether, given all of the above evidence and examination results, the Veteran has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, or not.  If not, the examiner needs to explain the reasoning for that finding, particularly in light of the May 2012 audiometric results in his left ear.  

For any hearing impairment identified in accordance with 38 C.F.R. § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any conceded noise exposure.  

The examiner must take as conclusive fact that the Veteran has conceded acoustical trauma as a result of his military service; the examiner should also take as conclusive fact that the Veteran has already been service connected for his tinnitus as a result of that in-service acoustical trauma.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

Then, the examiner must also opine whether the Veteran's bilateral hearing impairments was more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated (e.g., permanently worsened beyond the normal progression of the disease) by his service-connected tinnitus.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the preceding opinions, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination with an ear, nose and throat (ENT) or other qualified specialist in order to determine whether his claimed ear diseases are related to his military service or service-connected tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any ear diseases-other than tinnitus and bilateral hearing loss-that the Veteran may have, to specifically include Meniere's disease and/or chronic otitis externa.  

If the examiner finds that the Veteran has an ear disease other than tinnitus or a bilateral hearing disability, such as chronic otitis externa and/or Meniere's disease, the examiner should then opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any conceded noise exposure.  

The examiner must take as conclusive fact that the Veteran has conceded acoustical trauma as a result of his military service; the examiner should also take as conclusive fact that the Veteran has already been service connected for his tinnitus as a result of that in-service acoustical trauma.

If the examiner cannot find that any ear disease other than tinnitus or bilateral hearing disability is directly related to his military service, the examiner should also then opine whether the Veteran's ear disease other than tinnitus or bilateral hearing disability, such as chronic otitis externa and/or Meniere's disease, is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected tinnitus.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the preceding opinions, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed gastrointestinal disorders are related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any gastrointestinal disorders found, to specifically include hypertrophic gastritis and/or gastroesophageal reflux disease (GERD).  

For any gastrointestinal disorder found, including GERD and/or hypertrophic gastritis, the examiner should opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include exposure to chemicals, bugs and sand during his period of military service in the Persian Gulf.  The examiner should additionally address the Veteran's contentions that his gastrointestinal symptomatology is the result of his anthrax vaccinations or taking anti-malaria pills during military service.  

The examiner should take as conclusive fact that the Veteran served in the Persian Gulf region during his period of service and that during his service he received anthrax vaccinations and took anti-malaria pills, as demonstrated by his service records.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Schedule the Veteran for a VA examination with an ophthalmologist in order to determine whether his claimed bilateral eye disorders are related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any bilateral eye disorders found, to specifically include bilateral glaucoma and/or a scotoma of the right eye.  The examiner is reminded that refractive error of the eyes is not considered a disability under VA law.  See 38 C.F.R. § 3.303(c) (2015).

For any bilateral eye disorders found-including bilateral glaucoma or scotoma of the right eye, if present-the examiner should opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include exposure to chemicals, bugs and sand during his period of military service in the Persian Gulf.  

The examiner should take as conclusive fact that the Veteran served in the Persian Gulf region during his period of service, as demonstrated by his service records.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed restless leg syndrome/tic of the right leg is related to his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any convulsive disorder of the right leg found, to specifically include restless leg syndrome.  

For any restless leg syndrome of the right leg found, the examiner should opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include exposure to chemicals, bugs and sand during his period of military service in the Persian Gulf.  The examiner should additionally address whether the Veteran's restless leg symptomatology is the result of his anthrax vaccinations or taking anti-malaria pills during military service.  

The examiner should take as conclusive fact that the Veteran served in the Persian Gulf region during his period of service and that during his service he received anthrax vaccinations and took anti-malaria pills, as demonstrated by his service records.  

The examiner should also then opine whether any restless leg syndrome of the right leg is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral knee disabilities, to include any symptomatology associated with that disability such as abnormal gait or weightbearing as a result of that disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

11.  Schedule the Veteran for a VA examination with a psychiatrist to determine whether any current psychiatric disorder other than bipolar disorder, to include PTSD, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any psychiatric disorder other than bipolar disorder.  

Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-V as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems, to include any childhood molestation as a result of his male cousin.

First, the examiner should specifically focus on whether the Veteran suffers from any separate and distinct psychiatric disorder other than bipolar disorder.  Specifically, if the examiner diagnoses the Veteran with a psychiatric disorder other than bipolar disorder, such as PTSD, the examiner must indicate which symptoms are separate and distinct from the Veteran's service-connected bipolar disorder and attributable solely to that separate psychiatric disorder.  If the examiner is unable to separate the independent symptomatology of any other psychiatric disorder present, including PTSD, from the symptomatology associated with his service-connected bipolar disorder, the examiner should explicitly so state and give a rationale for that finding.  

If the Veteran has a separate and distinct psychiatric disorder diagnosis (such as PTSD) and that diagnosis is related to the Veteran's alleged childhood molestation or otherwise is found to exist prior to service, the examiner should specifically opine whether (a) there is clear and unmistakable evidence of pre-existence of that psychiatric disorder prior to entrance into military service; and, (b) whether there is clear and unmistakable evidence that his pre-existing psychiatric disorder was not aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the Veteran's military service.  If the examiner finds both of those things, the examiner must point to the specific evidence relied upon in finding that clear and unmistakable findings.  

If the examiner cannot find clear and unmistakable evidence of both pre-existence and non-aggravation, the examiner must find as conclusive fact that the Veteran was psychiatrically sound on entrance into service.  

Then, for each separate and distinct (independent) psychiatric disorder other than bipolar disorder found, to include PTSD, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any allegations of an assault during basic training, or other stressors alleged by the Veteran.

The examiner should specifically discuss the Veteran's previous VA psychiatric examinations, as well as the private examinations by Drs. P.J.Y. and W.J.A. in October 2014, as well as any findings and conclusions of those examiners.

The examiner should also discuss whether the evidence in the Veteran's service personnel records and any other evidence of record, particularly the noted evidence-types in 38 C.F.R. § 3.304(f)(5), corroborates his alleged physical assault with a knife during basic training.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

12.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed hypertension is related to his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any hypertensive disorder found.  For any hypertension found, the examiner should opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should also then opine whether any hypertension is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected psychiatric and/or tinnitus disabilities, to include aggregated symptomatology associated with those disabilities such as stress.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should also discuss any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

13.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, ear disease to include chronic otitis externa and/or Meniere's disease, gastrointestinal to include GERD and/or hypertrophic gastritis, hypertension, bilateral eye to include glaucoma and/or scotoma of the right eye, restless leg syndrome/tic of the right leg, right pes planus, and lumbar spine disorders, and increased evaluations of his bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


